Citation Nr: 1455984	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's left (minor) elbow gunshot wound residuals and fracture residuals for the period prior to January 2, 2014. 

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left (minor) elbow gunshot wound residuals and fracture residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5206 for the period on and after January 2, 2014. 

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left (minor) Muscle Group V injury under 38 C.F.R. § 4.71a, Diagnostic Code 5305 for the period on and after January 2, 2014. 

4.  Entitlement to an increased disability evaluation for the Veteran's left ankle fracture residuals, currently evaluated as 10 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1955 to September 1958 and from October 1958 to November 1982.  The Veteran served in the Republic of Vietnam and was awarded both the Combat Infantryman Badge and the Purple Heart. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Denver, Colorado, Regional Office (RO) which, in pertinent part, denied increased ratings for the left (minor) elbow gunshot wound residuals and fracture residuals and left ankle fracture residuals.  

In February 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The May 2007 rating decision also established service connection for a mood disorder with anxiety and depressive symptoms; assigned a 10 percent evaluation for that disability; effectuated the award as of August 30, 2006; and denied an increased evaluation for the Veteran's bilateral hearing loss.  In May 2011, the Board remanded the Veteran's appeal to the RO for additional action.  In August 2012, the Appeals Management Center (AMC) increased the evaluation for the Veteran's bilateral hearing loss from noncompensable to 40 percent and effectuated the award as of August 8, 2011.  In August 2013, the Veteran submitted a Motion to Advance on the Docket.  In September 2013, the Board granted the Veteran's motion.  In October 2013, the Board remanded the Veteran's appeal to the RO for additional action.  In February 2014, the AMC recharacterized the Veteran's service-connected psychiatric disorder as PTSD; increased the evaluation for that disability from 10 to 50 percent; increased the evaluation for his bilateral hearing loss from 40 to 50 percent; effectuated those awards as of December 10, 2013; recharacterized the Veteran's left elbow gunshot wound residuals as left (minor) elbow gunshot wound residuals and fracture residuals evaluated as 10 percent disabling and left (minor) Muscle Group V injury evaluated as 10 percent disabling; and effectuated those awards as of January 2, 2014. 
 
In May 2014, the Board granted a 30 percent rating for the Veteran's PTSD for the period prior to December 10, 2013 and denied a rating in excess of 50 percent for the period on and after December 10, 2013.  Regarding the Veteran's bilateral hearing loss, the Board denied a compensable rating prior to August 8, 2011, a rating in excess of 40 percent for the period from August 8, 2011 to December 9, 2013, and in excess of 50 percent for the period on or after December 10, 2013.

In May 2014, the Board remanded the issues remaining on appeal in order to obtain any non-VA and VA clinical documentation pertaining to the treatment of the Veteran and not already of record and to provide the Veteran with another opportunity to attend VA examinations to assist in determining the current severity of the left elbow and left ankle disabilities.  The AMC made reasonable efforts to comply with the Board's remand directive and the claim was readjudicated in an October 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran failed to report for a VA examination, without good cause, for the purpose of determining the current level of severity of his service-connected left (minor) elbow gunshot wound residuals, fracture residuals, Muscle Group V injury, and left ankle fracture residuals. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for the Veteran's left (minor) elbow gunshot wound residuals and fracture residuals for the period prior to January 2, 2014 have not been met.  38 C.F.R. § 3.655 (2014). 

2.  The criteria for an increased disability rating in excess of 10 percent for the Veteran's left (minor) elbow gunshot wound residuals and fracture residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5206 for the period on and after January 2, 2014 have not been met.  38 C.F.R. § 3.655 (2014). 

3.  The criteria for an increased disability rating in excess of 10 percent for the Veteran's left (minor) Muscle Group V injury under 38 C.F.R. § 4.71a, Diagnostic Code 5305 for the period on and after January 2, 2014 have not been met.  38 C.F.R. § 3.655 (2014). 

4.  The criteria for an increased disability rating in excess of 10 percent for the Veteran's left ankle fracture residuals have not been met.  38 C.F.R. § 3.655 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As explained in detail below, the Board has denied the claims for an increased rating for service-connected left (minor) elbow gunshot wound residuals and fracture residuals, left (minor) Muscle Group V injury, and left ankle fracture residuals on the basis that the Veteran failed, without good cause, to report to a VA examination necessary to decide the issues.  As such, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  See 38 C.F.R. § 3.655.  As the Board has denied the increased rating claims as a matter of law, the notice and assistance provisions of the VCAA are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claims.  See e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Disability Rating Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. 38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).  Also, as a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination. See 38 C.F.R. § 3.655(a) (2014); Turk v. Peake, 21 Vet. App. 565, 569(2008). 

Analysis

For the period prior to January 2, 2014, the Veteran's left (minor) elbow gunshot wound residuals and fracture residuals disability is rated as noncompensable.  As noted above, in January 2014, the AMC recharacterized the Veteran's left elbow gunshot wound residuals as left (minor) elbow gunshot wound residuals and fracture residuals evaluated as 10 percent disabling and left (minor) Muscle Group V injury evaluated as 10 percent disabling; and effectuated those awards as of January 2, 2014.  An August 2008 treatment record from M. Baker, M.D., states that the Veteran has been diagnosed with and treated for carpal tunnel syndrome (CTS).  During the February 2011 Board hearing, the Veteran complained of pain, limitation of motion, and neurological manifestations.  The Veteran has not been afforded a VA neurological evaluation to determine the nature and severity of the neurological disability, if any, associated with his service-connected left elbow through and through gunshot wound residuals.  Additionally, according the November 2014 appellate brief, the Veteran has asserted that he has experienced additional functional loss of movement that was not acknowledged by the January 2014 VA examiner.

The Veteran's left ankle fracture disability is currently evaluated as 10 percent disabling.  During the February 2011 Board hearing, the Veteran complained of pain and swelling.  An August 2011 VA X-ray study of the left ankle revealed findings consistent with soft tissue swelling on both sides of the ankle.  The report of a January 2014 VA orthopedic examination states that the Veteran complained of left ankle swelling for which he wore a compression stocking.  He reported that he "gets cortisone shots every 6-8 months."  Clinical documentation of such treatment after 2010 is not of record. See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the examination report advances no findings as to whether the recurrent left ankle swelling is a symptom of the Veteran's service-connected left ankle fracture residuals, his service-connected gout, or a nonservice-connected disability.  Additionally, according the November 2014 appellate brief, the Veteran has asserted that he has experienced additional functional loss of movement that was not acknowledged by the January 2014 VA examiner.

Pursuant to the Board's May 2014 remand directive, the Veteran was contacted and requested to provide information as to all treatment of his left elbow through and through gunshot wound residuals and left ankle fracture residuals after 2010 and the addresses of all health care providers whose records have not already been provided to VA.  Additionally, an attempt was made to schedule the Veteran for VA examinations to determine the severity of the left elbow and left ankle disabilities.  However, the Veteran declined VA examination.  See note associated with Denver VAMC examination request indicating Veteran was contacted on August 12, 2014.  The Veteran has not offered good cause for his failure to report, despite being notified of reasons for additional VA examination.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

As stated above, VA regulations provide that, in a claim for increase, when entitlement cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  See 38 C.F.R. § 3.655(a) and (b).

In that the Veteran has declined VA examination in regard to the left elbow and left ankle disabilities, evidence expected from such examinations might have been material to the outcome of the claim cannot be considered, including such evidence as any neurological effects, if any, caused by the left elbow disabilities or Muscle Group V injury, the severity of the ankle disability, or any additional functional limitation caused by the elbow and/or ankle disabilities.  Accordingly, as the Veteran declined VA examinations, which in this case is tantamount to a failure to report for an examination scheduled in conjunction with a claim for increase without good cause for such, and as entitlement to higher ratings for the service-connected left elbow disabilities and left ankle disability cannot be established without a current VA examination, the claim is denied.  38 C.F.R. § 3.655. 



ORDER

A compensable evaluation for the Veteran's left (minor) elbow gunshot wound residuals and fracture residuals for the period prior to January 2, 2014, is denied. 

An evaluation in excess of 10 percent for the Veteran's left (minor) elbow gunshot wound residuals and fracture residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5206 for the period on and after January 2, 2014, is denied. 

An evaluation in excess of 10 percent for the Veteran's left (minor) Muscle Group V injury under 38 C.F.R. § 4.71a, Diagnostic Code 5305 for the period on and after January 2, 2014, is denied. 

An evaluation in excess of 10 percent for the Veteran's left ankle fracture residuals is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


